DETAILED ACTION
	
Introduction
Claims 16 and 18-30 are pending. Claims 16, 29, and 30 are amended. Claims 1-15 and 17 are previously cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 1/6/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 16 and 18-30 for nonstatutory double patenting
Examiner previously rejected claims 16 and 18-30 for nonstatutory double patenting because they are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. In response, Applicant requests that the nonstatutory double patenting rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 16, 29, and 30 under 35 U.S.C. 103
Applicant has amended claims 16, 29, and 30 to recite that the new limitation “such that when shared capacity is exhausted, said plurality of client devices are instructed to request retransmission only for audio and images,” and now argues that the combination of Barak and Brannstrom does not teach the system of claims 16, 29, and 30, as amended. Examiner agrees. Nonetheless, the combination of Barack, Brannstrom, and Reme teaches the system of amended claims 16, 29, and 30, as discussed in the rejection below. 

Provisional Nonstatutory Double Patenting
A provisional nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 16 and 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347.
In the instant case, claims 16 and 18-30 of the present application are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. Although claims 16 and 18-30 of the present application include additional limitations not found in claims 16-17 and 21-32 of  U.S. Patent Application No. 16/079,347, the additional limitations are obvious for the reasons provided in the rejection below. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-23, and 28-30 are rejected under 35 U.S.C. 103 because they are unpatentable over Barak (US 2015/0281306) in view of Brannstrom (US 2015/0023195) and Reme (US 2005/0207406).
Regarding claims 16, 29, and 30, Brannstrom teaches a method of adaptively transmitting a data stream over an IP (Internet Protocol) network to a plurality of client devices connected to a common mobile base station, comprising: for at least one respective outgoing data stream 
However, Barak does not teach that the plurality of client devices are connected to a common mobile base station, or that the transmission strategy is coordinated for ABR for said plurality of devices. Nonetheless, Brannstrom teaches a system for providing quality of service (QoS) adaptation whereby a plurality of terminals 11-13 are connected to a common base station 14, and whereby a bitrate controller 15 of the common base station coordinates bitrates for the plurality of terminals. See par. 28, 32; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that the clients are connected to a common base station, and the transmission strategy coordinates the ABR for each of the clients, because doing so allows the bitrate for each client to be “managed by a central function which has the capability of supervising [the clients] and thus take into account channel condition and 
Lastly, Barak and Brannstrom do not teach that the coordinating of the transmission strategy is such that when shared capacity is exhausted, said plurality of client devices are instructed to request retransmission only for audio and images. However, Reme teaches a congestion control system whereby a plurality of wireless receivers are instructed to request retransmission of streaming video and audio data based on priority levels assigned to the streaming video and audio data, such that when shared capacity is exhausted (as measured by packet transit times), the wireless receivers are instructed to request retransmission of only the highest priority video (i.e., I-frames) and audio data. See par. 63-67; fig. 3; see also par. 4.1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak and Brannstrom so that the plurality of clients are each instructed to request retransmission of only the most important video and audio data when shared capacity is exhausted because doing so prevents retransmission requests for lower priority data from further congesting the network, according to Reme. See par. 6. 
Regarding claim 18, Barak teaches wherein said selected ABR level is selected from a set of bitrates, ABR, levels of said outgoing data stream (The server may adjust the transmission bitrate (ABR) to a selected transmission bitrate, i.e., one of a plurality of transmission bitrates. See par. 14; 52).
Regarding claims 19-21, Barak and Brannstrom teach wherein said transmission strategy is further based on at least one determined device capability (Brannstrom teaches determining a 
Regarding claim 22, Barak teaches wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes (The transmission strategy is selected from a set of at least three pre-determined transmission strategies, as discussed in the context of claim 1. See par. 13-14).
Regarding claim 23, Barak and Brannstrom both teach wherein said step of analyzing is performed on a plurality of outgoing data streams associated with a plurality of nodes or a group of client devices (Barak teaches performing the system with respect to a plurality of video streams being sent to a plurality of clients, each of which receives a transmission strategy that is determined based on analysis of the packet loss and/or frame corruption notifications that it sends. See par. 72, 77. In addition, Brannstrom teaches analyzing the channel quality of the plurality of terminals (See par. 14, 32), which would be advantageous to incorporate into the system of Barak for the reasons provided above with respect to claim 16).
Regarding claim 28, Barak teaches wherein said predetermined data stream characteristics is at least one of packet loss patterns, and change in delays, of the received data stream (The system analyzes stream characteristics such as packet loss and frame corruption patterns. See par. 13-14).
Claims 24 and 26 are rejected under 35 U.S.C. 103 because they are unpatentable over Barak, Brannstrom, and Reme, as applied to claim 23 above, in further view of Li (US 10,305,955).
Regarding claim 24, Barak, Brannstrom, and Reme do not teach further comprising identifying groups of client devices utilizing at least one common network resource. However, Li teaches a system for centralizing the performing of streaming decisions whereby the system identifies a set of clients who are accessing network resources in the same geographic location, or network resources provided by the same autonomous system (ASN) or internet service provider (ISP). See col. 15, ln. 53-63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak, Brannstrom, and Reme so that clients are partitioned into groups that use common network resources because doing so allows the system to use the same transmission strategy for all clients accessing a common set of network resources).   
Regarding claim 26, Barak, Brannstrom, and Reme do not teach wherein said group of client devices are connected to an aggregation network. However, Li teaches identifying a set of clients who are connected to the same autonomous system (ASN) or internet service provider (ISP). See col. 15, ln. 53-63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak, Brannstrom, and Reme so that the clients are partitioned into groups of clients that are connected to the same ASN or ISP because doing so allows the system to use the same transmission strategy for all clients connected to the same ASN or ISP). 
Claim 25 is rejected under 35 U.S.C. 103 because it is unpatentable over Barak, Brannstrom, and Reme, as applied to claim 23 above, in further view of Cloonan (US 9,197,559). 
Regarding claim 25, Barak, Brannstrom, and Reme do not teach further comprising identifying if a single client device is utilizing a specific base station/network resource. However, Cloonan teaches a streaming system whereby the system determines the number of devices connected to a home modem (i.e., base station) in order to determine a transmission strategy. See col. 5, ln. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak, Brannstrom, and Reme so that the system determines the number of clients connected to a home modem because doing so allows the system to determine a transmission strategy for the clients based on the number of clients connected to the home modem. 
Claim 27 is rejected under 35 U.S.C. 103 because it is unpatentable over Barak, Brannstrom, and Reme, as applied to claim 23 above, in further view of Chan (US 2007/0276954). 
Regarding claim 27, Barak, Brannstrom, and Reme do not teach wherein said group of client devices are handled by a common controller or edge server. However, Chan teaches a streaming system whereby groups of clients are handled by a common proxy server. See par. 53; fig. 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak, Brannstrom, and Reme so that 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Before the effective filing date of the claimed invention, it was well established that audio data and video I-frames are the highest priority portions of streaming data. See Goetz (US 5,956,729), col, 13, ln. 48-55.